R. SCOTT JERGER, Oregon Bar No. 023377
Field Jerger LLP
American Bank Building
621 SW Morrison Street, Suite 510
Portland, OR 97205
scott@fieldjerger.com
(503) 228 -9115

MICHAEL RAY HARRIS, Colorado Bar No. 35395 (pro hac vice)
Friend of Animals
Western Region Office
7500 E. Arapahoe Rd., Suite 385
michaelharris@friendsofanimal.org
(720) 949-7791

Attorneys for Plaintiff

                               IN THE UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON

                                             PENDLETON DIVISION

FRIENDS OF ANIMALS,                                                  Case No. 2:16-cv-01670-SI

                Plaintiff,

v.                                                                                  ORDER

U.S. Bureau of Land
Management,

                Defendant.


        Pursuant to the Joint Stipulation between Plaintiff and Federal Defendant to resolve

Plaintiffs claims for attorneys' fees [ECF No. 86], the Joint Stipulation is hereby APPROVED.

Plaintiffs motion for attorneys' fees [ECF No. 77] is hereby denied as moot.




                                                            ~~
IT IS SO ORDERED.

Date:    M_a._,.._ .A__   '1.A) 1   ·l,,o ll,_
                               /


                                                              U.S. District Judge
